United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
DEPARTMENT OF THE ARMY,
ARMY DEPOT, Tobyhanna, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1964
Issued: January 22, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 11, 2014 filed a timely appeal from an August 4, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant sustained a right side inguinal hernia in the performance of
duty on March 15, 2012.
FACTUAL HISTORY
This is the second appeal before the Board. On March 19, 2012 appellant, then a
52-year-old painter, filed a claim for benefits, alleging a right-sided inguinal hernia while pulling
a two-ton overhead crane on March 15, 2012. He submitted two March 26, 2012 form reports
1

5 U.S.C. § 8101 et seq.

which indicated that he had sustained a right-sided hernia on March 15, 2012 and that he was
scheduled to undergo hernia surgery on April 10, 2012.
In a September 10, 2012 report, Dr. James Roche, Board-certified in general surgery,
diagnosed a hernia which was improving but was aggravated by lifting weights. He stated that
appellant had an obvious inguinal hernia in addition to an increased symptomatic umbilical
hernia. On September 24, 2012 Dr. Roche performed surgery to repair bilateral inguinal, and
umbilical hernias. He asserted in an October 1, 2012 report that appellant’s condition had
improved following his September 24, 2012 hernia surgery.
On October 9, 2012 appellant filed a Form CA-7, claiming compensation for wage loss
from September 24 to October 5, 2012.
By decision dated November 21, 2012, OWCP denied appellant’s claim, finding that he
failed to submit sufficient medical evidence in support of his claim that he sustained a right-sided
inguinal hernia in the performance of duty on March 15, 2012. By decision dated February 27,
2013, it denied his request for a review of the written record as untimely.
In a June 21, 2013 decision,2 the Board affirmed OWCP’s November 21, 2012 and
February 27, 2013 decisions. The complete facts of this case are set forth in the Board’s June 21,
2013 decision and are herein incorporated by reference.
In a report dated November 18, 2013, Dr. Roche stated that appellant sustained an injury
at work on March 15, 2012, after which he developed symptoms consistent with an inguinal
hernia. He asserted that it was well known and accepted that an inguinal hernia frequently
develops as a work-related injury, secondary to an increased strain of the inguinal canal.
Dr. Roche opined that the fact that appellant began having symptoms at the time of his injury
which persisted until he underwent surgical repair indicated that this was a work-related injury.
In light of these facts, he opined with a high-degree of medical certainty that appellant’s inguinal
hernia developed as a direct result of his March 15, 2012 work injury.
By letter dated November 20, 2013, received by OWCP on November 21, 2013,
appellant’s attorney requested reconsideration of the November 21, 2012 decision. He
contended that Dr. Roche’s November 18, 2013 report constituted medical evidence sufficient to
establish that appellant’s inguinal hernia was causally related to his March 15, 2012 work
incident and was, therefore, sustained in the performance of duty.
By letter dated May 1, 2014, received by OWCP on May 6, 2014, appellant’s attorney
resubmitted appellant’s November 20, 2013 request for reconsideration.
By decision dated August 4, 2014, OWCP denied modification of the November 21, 2013
decision finding the medical evidence insufficient to establish that the diagnosed hernia was
caused or aggravated by the March 15, 2012 work injury as claimed.

2

Docket No. 13-926 (issued June 21, 2013).

2

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.4 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually experienced
the employment incident at the time, place, and in the manner alleged.6 Second, the employee
must submit sufficient evidence, generally only in the form of medical evidence, to establish that
the employment incident caused a personal injury.7
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.8
An award of compensation may not be based on surmise, conjecture or speculation.
Neither, the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated, or aggravated by his employment is
sufficient to establish causal relationship.9 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
ANALYSIS
It is uncontested that appellant experienced right groin pain while pulling a two-ton
overhead crane on March 15, 2012. The question of whether an employment incident caused a
personal injury can only be established by probative medical evidence.10 The Board finds that
appellant has not submitted rationalized, probative medical evidence sufficient to establish that the
March 15, 2012 employment incident caused the claimed injury.
3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

John J. Carlone, 41 ECAB 354 (1989).

7

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(e).

8

See Joe T. Williams, 44 ECAB 518, 521 (1993).

9

Id.

10

Supra note 5.

3

Dr. Roche stated in his November 18, 2013 report that, after appellant’s March 15, 2012
work incident, he began to develop symptoms which were consistent with an inguinal hernia. He
advised that an inguinal hernia typically develops as a work-related injury, secondary to an
increased strain of the inguinal canal. Dr. Roche believed with a high degree of certainty that
appellant’s injury developed as a direct result of his March 15, 2012 work injury because he
began having symptoms at the time of his injury which persisted until he underwent surgery. He
did not, however, provide a probative, rationalized opinion regarding whether the March 15,
2012 work incident caused the inguinal hernia. The weight of medical opinion is determined by
the opportunity for thoroughness of examination, the accuracy, and completeness of physician’s
knowledge of the facts of the case, the medical history provided, the care of analysis manifested,
and the medical rationale expressed in support of stated conclusions.11 The Board notes initially
that Dr. Roche did not provide a description of the accepted employment incident. Furthermore,
while Dr. Roche presented a diagnosis of inguinal hernia, he did not sufficiently address how this
condition was causally related to the March 15, 2012 work incident. His report did not explain
how medically appellant would have sustained an inguinal hernia while pulling a two-ton crane
on March 15, 2012. Thus, Dr. Roche’s opinion regarding causal relationship is of limited
probative value in that he did not provide adequate medical rationale in support of his
conclusions.12
OWCP advised appellant of the evidence required to establish his claim; however, he
failed to submit such evidence. Appellant did not provide a medical opinion which describes or
explains the medical process through which the March 15, 2012 work event would have caused
the claimed hernia condition. Accordingly, he did not establish that he sustained an inguinal
hernia in the performance of duty. OWCP properly denied appellant’s claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained an inguinal hernia
in the performance of duty on March 15, 2012.

11

See Anna C. Leanza, 48 ECAB 115 (1996).

12

William C. Thomas, 45 ECAB 591 (1994).

4

ORDER
IT IS HEREBY ORDERED THAT the August 4, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 22, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

